           Case 3:19-cv-00339-JM Document 18 Filed 12/16/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

TRACEY JOHNSON                                                                PLAINTIFF

V.                                     3:19CV00339 JM

ANDREW SAUL,
Commissioner of Social Security                                               DEFENDANT

                                              ORDER

       Plaintiff has filed a motion for attorney’s fees, docket # 15 under the Equal Access to

Justice Act, 28 U.S.C. § 2412. The Commissioner has no objection to the motion. Pursuant to 28

U.S.C. § 2412, the Court finds that the Plaintiff is entitled to attorney’s fees in the amount of

$2,832.95 plus expenses in the amount of $20.07. The fees and expenses in the amount of

$2,853.02 should be payable directly to Plaintiff. Accordingly, Plaintiff’s motion, docket # 15, is

GRANTED.

       IT IS SO ORDERED this 16th day of December, 2020.



                                                              ______________________________
                                                              James M. Moody Jr.
                                                              United States District Judge
